Root, J.
(dissenting) — I dissent. I think Mrs. Sylvester should have been permitted to give testimony as to what the real consideration was for the grant which she and her husband made to the territory of Washington. It is almost, if not entirely, a justifiable inference from the statutes and deed that this grant was made upon the understanding that this *596land was to be used as the permanent site of the capítol for the territory and succeeding state. Her testimony was offered to fully establish this. I think it should have been received. The patriotism and beneficence manifested by Mr. and Mrs. Sylvester toward this commonwealth in its early infancy should not be repaid by a rigorous application of technical rules at this time. If, as I believe, they conveyed this land for the sole purpose of its being, and with the understanding with the territorial authorities that it should be, the permanent site of the capítol of the territory and state, I think that good faith and fair dealing require that the land should now revert, inasmuch as it has ceased to be used for the purpose for which it was thus granted.